DETAILED ACTION
This is an office action on the merits in response to the communication filed on 11/05/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 1, 10, 14, and 16 have been amended.  Claims 1-20 are pending and are considered in this office action.

Response to Arguments/Comments
101 Rejections
Examiner disagrees with Applicant’s contention that Examiner failed to use the Revised Patent Subject Matter Eligibility Guidance (issued by the USPTO on January 7, 2019).  In the previous non-final action, Examiner followed the 2019 PEG guideline (issued by the USPTO on January 7, 2019) in issuing the 101 rejection.  Besides, Examiner finds Applicant argument unpersuasive and sometimes not on point.  Therefore, the 101 rejection is maintained.

103 Rejections
	Applicant contends Examiner’s comment on the “sale of good or service” being non-functional descriptive material.  Examiner finds Applicant’s amendment and argument 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  In the instant case, claims 1-9 are directed to a method (process).   Claims 10-15 are directed to a system (apparatus).  Claims 16-20 are directed to non-transitory computer-readable storage medium.  Claim 1 encompasses limitation of “receiving a request to add a transaction to a blockchain; determining that a prior transaction identifying the good or service is not already stored on the blockchain; and in response to determining that the prior transaction identifying the good or service is not already stored on the blockchain: sending a first request to a first third-party institution to verify information of the transaction; in response to sending the first request, receiving a first  linking the use of the judicial exception to a particular technological environment or field of use, only add additional layers of abstraction to the abstract idea of claim 1.  No technological improvement is present based on an ordered combination of elements. It is abundantly clear that the claim does not involve any ordered combination of elements as the recited user computing devices do not utilize any special properties of a network or distributed computing in order to gain any technological improvement and merely are directed towards a centralized, "one-size-fits-all" technological implementation (BASCOM Glob. Internet Servs. v. AT&T Mobility, LLC, 119 USPQ2d 1236 (Fed. Cir. 2016)). It is also clear that no similarity is present with regard to McRO (McRO, Inc. v. Bandai Namco Games Am. Inc., 120 USPQ2d 1091 (Fed. Cir. 2016)) as the process applied in McRO which involved the evaluation of a plurality of subsequences of phonemes in order to set morph weights and was a process that was not previously used by human beings in 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.


With respect to claim 1 & 16
Kennedy teaches the limitations of:
receiving a request to add a transaction to a blockchain ([0005], the transaction message is associated with an electronic transaction, is formatted based on one or more standards, and includes at least a message type indicator indicative of a type of transaction and a plurality of data elements including at least one or more first data elements configured to store blockchain data and a plurality of additional data elements configured to store transaction data values; [0024], For example, the message type indicator may indicate the transaction message as an authorization request; [0045], The transmitting device 226 may also be configured to transmit validation data to a blockchain network 114 and to nodes (e.g., transaction processing devices 108) associated with a blockchain network 114, such as for newly added data records 208.)
 in response to determining that the prior transaction is not already stored on the blockchain: 
sending, by a processing device, a first request to a first third-party institution to verify information of the transaction ([0080], the acquiring financial institution 710 may electronically transmit the authorization request to a transaction processing server 712 for processing; [0081],  In step 736, the transaction processing server 712 may perform value-added services for the payment transaction. Value-added services may be services specified by the issuing financial institution 702 that may provide additional value to the issuing financial institution 702 or the consumer 704 in the processing of payment transactions. Value-added .)
in response to sending the first request, receiving a first verification of the information of the transaction from the first third-party institution (see at least [0043]); and
adding, by the processing device, the first verification, in a first verification transaction, to the blockchain (see Abstract, generating a data message, the data message including the blockchain data stored in the first data elements, the identified authentication score, and the identified verification score; and electronically transmitting the generated data message to a blockchain network; see at least [0069]). 

Kennedy does not explicitly disclose, but Kleinman teaches:
wherein the transaction identifies a sale of a good or service (see col.4 ln 5-9, Ownership of a physical asset is transferred with a conveyance transaction. This type of transaction can be performed by anyone possessing the physical asset: a distributor, retailer, individual seller, subcontractor, testing service, calibration service, or other supply-chain partner.
determining that a prior transaction identifying the good or service is not already stored on the blockchain (see col.10 ln 14-17, a transaction input 531 includes a sourcing transaction hash  The first block in the blockchain has block height 0 and is informally identified as Block 0; the next block in the blockchain has block height 1 and is informally identified as Block 1. )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kennedy with the teaching of Kleinman as they relate to a system/method of managing blockchain transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to improve security by verifying with a third-party verification party before adding the transaction to the blockchain. 

Claims 2, 6, 17 & 18 are rejected under 35 U.S.C 103 as being obvious over Kennedy (US20170132626A1; hereinafter: “Kennedy”) in view of Kleinman (US10523443B1; hereinafter: Kleinman), and further in view of DASSENNO (US20190354723A1: hereinafter: “DASSENNO”).
With respect to claim 2 & 17
The combination of Kennedy and Kleinman teaches the limitation of claim 1 & 16 respectively.  Kennedy further teaches: in response to receiving the second verification, adding the transaction to the blockchain ([0032] of Kennedy, Methods and systems discussed herein enable the processing server 102 to provide additional validation of electronic payment transactions via the use of a private, trusted blockchain, as well as additional validation of 

The combination does not explicitly disclose, but DASSENNO teaches: determining whether the first third-party institution is a trusted institution ([0062], an evaluation value signal is received from a source entity, such as the evaluation signal 302 from client/server 120A in FIG. 3A. At 404, a trusted source data blockchain, such as trusted source blockchain 140 in FIG. 1, trusted source blockchain 200 in FIG. 2A or trusted source blockchain 250 in FIG. 2B, is searched to determine whether there is an entry identifying the source entity as a trusted source.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kennedy/Kleinman with the teaching of DASSENNO as they relate to a system/method of managing blockchain transaction.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation 

The combination does not explicitly disclose:
in response to determining that the first third-party institution is not a trusted institution: 
sending a second request to a second third-party institution to verify information of the transaction; 
receiving a second verification of the information of the transaction from the third-party institution; adding the second verification, in a second verification transaction, to the blockchain.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the step of “sending a second request to a second third-party institution to verify information of the transaction; receiving a second verification of the information of the transaction from the third-party institution; adding the second verification, in a second verification transaction, to the blockchain.”  It is well within the knowledge of one of ordinary skill to duplicate software steps or the methods in a computer, i.e., sending a first request to a second third-party institution to verify information of the transaction; receiving a first verification of the information of the transaction from the third-party institution; adding the first verification, in a first verification transaction, to the blockchain.   Furthermore, the mere duplication of parts has no patentable significance and does not produce new and unexpected results. For example, the processing of the secrets are performed in parallel and have no bearing on each other.  See MPEP 2144.04 VI B; In re Harza, 124 USPQ 378 (CCPA 1960).

Claims 3, 6 & 18 are rejected under 35 U.S.C 103 as being obvious over Kennedy (US20170132626A1; hereinafter: “Kennedy”) in view of Kleinman (US10523443B1; hereinafter: Kleinman) in view of DASSENNO (US20190354723A1: hereinafter: “DASSENNO”), and further in view of Shakeri (US10506104B1; hereinafter: “Shakeri”).
With respect to claim 3
The combination of Kennedy, Kleinman and DASSENNO teaches the limitation of claim 2.  The combination does not explicitly disclose, but Shakeri teaches:
determining whether the first third-party institution is a trusted institution comprises at least one of: determining that a recent signed transaction from a second third-party institution verifies that the first third-party institution can be trusted; determining that a chain of verification transactions already on the blockchain verifies that the second third-party institution can be trusted; and 
determining that the chain of verification transactions includes an institution that is on a list of trusted institutions verified by a plurality of blockchain peers; or determining that the first third-party institution is on the list of trusted institutions verified by the plurality of blockchain peers (see col.3 ln27-ln46, an unidentified party U may be identified as trustworthy based on a series of events involving the communication of a trusted party T with a block chain system 140. In one example scenario, call receiving party E may trust U by way of authenticating the identity of U based on an endorsement by a trusted party T, as provided in further detail herein.  The verification and authentication processes, in accordance with one aspect, may be automated in a secure environment such that the processes involving the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kennedy/Kleinman/DASSENNO with the teaching of Shakeri as they relate to a system/method of managing blockchain transaction.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to improve security by having a second third-party institution verify the transaction before adding to the blockchain.

With respect to claim 6 & 18
The combination of Kennedy and Kleinman teaches the limitation of claim 1 & 16 respectively.   The combination does not explicitly disclose, but DASSENNO teaches: determining that the first third-party institution is a trusted institution ([0062], an evaluation value signal is received from a source entity, such as the evaluation signal 302 from client/server 120A in FIG. 3A. At 404, a trusted source data blockchain, such as trusted source blockchain 140 in FIG. 1, trusted 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kleinman/ Kennedy with the teaching of DASSENNO as they relate to a system/method of managing blockchain transaction.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to improve security by verifying whether the third-party institution is a trusted source.

Kennedy further teaches: in response to receiving the first verification, adding the transaction to the blockchain ([0032], Methods and systems discussed herein enable the processing server 102 to provide additional validation of electronic payment transactions via the use of a private, trusted blockchain, as well as additional validation of blockchain transactions via the use of transaction messages electronically transmitted in a trusted payment network. The processing server 102 may therefore provide for enhanced validation of both electronic payment transactions and blockchain transactions, resulting in higher security for both types of transactions and decreased fraud, while protecting and maintaining a high level of consumer privacy; [0040], The processing server 102 may also include an updating module 218. …..the updating module 218 may execute a query to update the blockchain 206 by adding one a data 

Claims 4 & 8 are rejected under 35 U.S.C 103 as being obvious over Kennedy (US20170132626A1; hereinafter: “Kennedy”) in view of Kleinman (US10523443B1; hereinafter: Kleinman), and further in view of Shakeri (US10506104B1; hereinafter: “Shakeri”).
With respect to claim 4
The combination of Kennedy and Kleinman teaches the limitation of claim 1.  Kennedy further teaches:
adding the second verification, in a second verification transaction, to the blockchain (see Abstract, generating a data message, the data message including the blockchain data stored in the first data elements, the identified authentication score, and the identified verification score; and electronically transmitting the generated data message to a blockchain network; see at least [0069]) ; and
in response to receiving the second verification, adding the transaction to the blockchain  ([0032], Methods and systems discussed herein enable the processing server 102 to provide additional validation of electronic payment transactions via the use of a private, trusted blockchain, as well as additional validation of blockchain transactions via the use of transaction messages electronically transmitted in a trusted payment network. The processing server 102 may therefore provide for enhanced validation of both electronic payment transactions and blockchain transactions, resulting in higher security for both types of transactions and decreased fraud, while protecting and maintaining a high level of consumer privacy; [0040], The 

The combination does not explicitly disclose, but Shakeri teaches:
determining that the first third-party institution has not been verified on the blockchain; sending a second request to a second third-party institution to verify the first third-party institution; receiving a second verification of the first third-party institution from the second third-party institution; 
 (see col.1 ln 51- ln60, a second digital identity associated with the second entity may be written to a second data block in the immutable chain of blocks, in response to determining that the second entity is unrecognizable as a trusted entity. The first entity may be configured to receive a request to verify whether the second entity is trustworthy.  The first entity verifying trustworthiness of the second entity by way of endorsing the second digital entity written to the second data block. The endorsing may comprise digitally signing the second digital identity with a private key of the first digital entity; see also col.4 ln 21-32, blockchain system 140 may be utilized as an intermediary data management resource to, for example, store information about identity of parties and provide the stored identity information (e.g., a public key) to a trusted authority T that is configured to authenticate the identity of U. The authentication may be performed by T, by issuing a certificate of authority (e.g., by generating a digital signature or certificate using U's public key, and further signing U's public key with T's private key), which is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kennedy/Kleinman with the teaching of Shakeri as they relate to a system/method of managing blockchain transaction.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to improve security by having a second third-party institution verify the transaction before adding to the blockchain.

With respect to claim 8
The combination of Kennedy and Kleinman teaches the limitation of claim 1.  The combination does not explicitly disclose, but Shakeri teaches: the first verification comprises a unique digital signature of the first third-party institution (see Summary, The first entity verifying trustworthiness of the second entity by way of endorsing the second digital entity written to the second data block. The endorsing may comprise digitally signing the second digital identity with a private key of the first digital entity.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kennedy/Kleinman with the teaching of Shakeri as they relate to a system/method of managing blockchain transaction.  The claimed invention is merely a combination of old elements, and in the combination each element merely 

Claim 5 is rejected under 35 U.S.C 103 as being obvious over Kennedy (US20170132626A1; hereinafter: “Kennedy”) in view of Kleinman (US10523443B1; hereinafter: Kleinman), and further in view of Struttmann et al. (US10193696B2; hereinafter: “Struttmann”).
With respect to claim 5
The combination of Kennedy and Kleinman teaches the limitation of claim 1.  The combination does not explicitly disclose, but Struttmann teaches: the first verification and the second verification represent a directed path in a larger directed graph of verification transactions on the blockchain (see claim 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kennedy/Kleinman with the teaching of Struttmann as they relate to a system/method of managing decentralized records.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to distribute records across one or more decentralized blockchain network.


With respect to claim 7 & 19
The combination of Kleinman, Kennedy, and DASSENNO teaches the limitation of claim 6 & 18 respectively.  The combination does not explicitly disclose, but Peffers teaches: compressing the transaction before adding the transaction to the blockchain ([0091], Optimized libraries may accelerate (e.g., Merkle tree) hashing and (e.g., ECDSA) signing, and dedicated accelerator(s) 1206 may compress and decompress data which may be stored directly on chain or hashed and stored off chain with an on chain signature. Instructions (e.g., secure enclave instructions) may be executed by the core(s) to provide an isolated execution environment for secure or private transactions, which may include a private side ledger.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kennedy/Kleinman/DASSENNO with the teaching of Peffers as they relate to a system/method of managing blockchain transaction.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to improve security by compressing the transaction before adding it to the blockchain.


With respect to claim 9
The combination of Kleinman and Kennedy teaches the limitation of claim 1.  The combination does not explicitly disclose, but NAGLA teaches: identifying a recent transaction on the blockchain in which the commodity that was sold is the same commodity that is being sold in the new transaction; identifying a buyer identified in the recent transaction; determining that the buyer of the recent transaction is not the same as the seller of the transaction; sending a second request to a second third-party institution to construct any missing transactions that occurred after the recent transaction and before the transaction; receiving the missing transactions from the second third-party institution; 
adding the missing transactions to the blockchain; and adding the new transaction to the blockchain after adding the missing transactions ([0108], Information in the blockchain for the vehicle record may need to be updated, such as for example due to errors entering vehicle information, or conflicts in information between authorized parties. In some embodiments, the platform provides a correction mechanism for correcting information in the blockchain for the vehicle record. If an authorized entity 102, 104, 106, 108, 110, and 112 wishes to correct information in a block that the authorized entity 102, 104, 106, 108, 110, and 112 created, it may create a modification block, which references the prior block and indicates what data should be updated and how. The modification block can also include a reason for the update or correction; see also [0109], The update history of that information can then be viewed, if it is .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of NAGLA with the teaching of Kleinman/Kennedy as they relate to a system/method of managing blockchain transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to improve security by verifying with a third-party verification party before adding the transaction to the blockchain. 

With respect to claim 10
Kennedy teaches the limitations of:
a memory; and a processing device, operatively coupled to the memory, to (see [0046]): 
receive a request to add a transaction to a blockchain [0005], the transaction message is associated with an electronic transaction, is formatted based on one or more standards, and 
determine that a prior transaction is already stored on the blockchain (col.4 ln18-24, Each subsequent conveyance transaction is linked to the physical asset's previous conveyance transaction. Every full node maintains an index of the latest transaction for each physical asset. The complete provenance of a physical asset is explored by “walking back” through its linked transactions to its registration transaction.)
in response to determining that the seller information is not the same as the buyer information ([0056], The transaction data values may include data values related to the blockchain transaction suitable for use in validating the blockchain transaction, such as a geographic location, transaction amount, consumer data, merchant data, etc. For example, the transaction data values may include a primary account number corresponding to a payer for the blockchain transaction for use in determining likelihood of fraud. In another example, the transaction data values may include a geographic location and may also include a merchant identifier associated with a payee for the blockchain transaction, where the geographic location may be used to identify if the merchant is genuine.), 
send a first request to a first third-party institution to verify information of the transaction  ([0080], the acquiring financial institution 710 may electronically transmit the authorization request to a transaction processing server 712 for processing; [0081],  In step 736, the transaction processing server 712 may perform value-added services for the payment transaction. Value-added services may be services specified by the issuing financial institution 702 that may provide additional value to the issuing financial institution 702 or the consumer 704 in the processing of payment transactions. Value-added services may include, for example, fraud scoring, transaction or account controls, account number mapping, offer redemption, loyalty processing, etc. For instance, when the transaction processing server 712 receives the transaction, a fraud score for the transaction may be calculated based on the data included therein and one or more fraud scoring algorithms and/or engines. In some instances, the transaction processing server 712 may first identify the issuing financial institution 702 associated with the transaction, and then identify any services indicated by the issuing financial institution 702 to be performed.)

Kennedy in view of NAGLA do not explicitly disclose, but Kleinman teaches:
wherein the transaction identifies a sale of a good or service (see col.4 ln 5-9, Ownership of a physical asset is transferred with a conveyance transaction. This type of transaction can be performed by anyone possessing the physical asset: a distributor, retailer, individual seller, subcontractor, testing service, calibration service, or other supply-chain partner.);

Kennedy in view of Kleinman do not explicitly disclose, but NAGLA teaches:
in response to determining that the prior transaction is already stored on the blockchain: 
determine whether seller information of the transaction is the same as buyer information of the prior transaction (see [0021]); 
in response to determining that the seller information is the same as the buyer information, 
add the transaction to the blockchain ([0020], an integration middleware layer configured to: determine that the transaction terms are satisfied and release payment; and record another block on the distributed ledger for the transaction, the other block comprising the same vehicle identification number, buyer identification, seller identification, and the smart contract.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kennedy/NAGLA with the teaching of Kleinman as they relate to a system/method of managing blockchain transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to improve security by verifying with a third-party verification party before adding the transaction to the blockchain. 

With respect to claim 11
The combination of Kleinman, Kennedy and NAGLA teaches the limitation of claim 10.  Kennedy further teaches: in response to determining that the seller information is not the same as the buyer information, the processing device is further to: receive a first verification of the information of the transaction from the first third-party institution (see at least [0043]); and
add the first verification, in a first verification transaction, to the blockchain (see at least [0069]).

Claim 12 is rejected under 35 U.S.C 103 as being obvious over Kennedy (US20170132626A1; hereinafter: “Kennedy”) in view of Kleinman (US10523443B1; hereinafter: Kleinman) in view of NAGLA et al. (US20180018723A1; hereinafter: “NAGLA”) in view of DASSENNO (US20190354723A1: hereinafter: “DASSENNO”), and further in view of Shakeri (US10506104B1; hereinafter: “Shakeri”).
With respect to claim 12
The combination of Kleinman, Kennedy and NAGLA teaches the limitation of claim 11.  Kennedy further teaches: in response to receiving the second verification, adding the transaction to the blockchain ([0032], Methods and systems discussed herein enable the processing server 102 to provide additional validation of electronic payment transactions via the use of a private, trusted blockchain, as well as additional validation of blockchain transactions via the use of transaction messages electronically transmitted in a trusted payment network. The processing server 102 may therefore provide for enhanced validation of both electronic payment transactions and blockchain transactions, resulting in higher security for both types of transactions and decreased fraud, while protecting and maintaining a high level of consumer privacy; [0040], The processing server 102 may also include an updating module 218. …..the updating module 218 may execute a query to update the blockchain 206 by adding one a data record 208 corresponding to a new blockchain transaction for which blockchain data is received (e.g., in a transaction message received by the receiving device 202); see also [0042].)

The combination does not explicitly disclose, but DASSENNO teaches: determining that the first third-party institution is a trusted institution ([0062], an evaluation value signal is received from a source entity, such as the evaluation signal 302 from client/server 120A in FIG. 3A. At 404, a trusted source data blockchain, such as trusted source blockchain 140 in FIG. 1, trusted source blockchain 200 in FIG. 2A or trusted source blockchain 250 in FIG. 2B, is searched to determine whether there is an entry identifying the source entity as a trusted source.)

The combination does not explicitly disclose, but Shakeri teaches:
in response to determining that the first third-party institution is not a trusted institution: 
sending a second request to a second third-party institution to verify information of the transaction; 
receiving a second verification of the information of the transaction from the third-party institution; adding the second verification, in a second verification transaction, to the blockchain (see col.1 ln 51- ln60, a second digital identity associated with the second entity may be written to a second data block in the immutable chain of blocks, in response to determining that the second entity is unrecognizable as a trusted entity. The first entity may be configured to receive a request to verify whether the second entity is trustworthy.  The first entity verifying trustworthiness of the second entity by way of endorsing the second digital entity written to the second data block. The endorsing may comprise digitally signing the second digital identity with a private key of the first digital entity; see also col.4 ln 21-32, blockchain system 140 may be utilized as an intermediary data management resource to, for example, store information 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kennedy/ Kleinman /NAGLA with the teaching of Shakeri/ DASSENNO as they relate to a system/method of managing blockchain transaction.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to improve security by having a second third-party institution verify the transaction before adding to the blockchain.

Claims 13, 14 & 20 are rejected under 35 U.S.C 103 as being obvious over Kennedy (US20170132626A1; hereinafter: “Kennedy”) in view of Kleinman (US10523443B1; hereinafter: Kleinman) in view of NAGLA et al. (US20180018723A1; hereinafter: “NAGLA”), and further in view of DASSENNO (US20190354723A1: hereinafter: “DASSENNO”).
With respect to claim 13
The combination of Kleinman, Kennedy and NAGLA teaches the limitation of claim 11.  Kennedy further teaches: in response to receiving the first verification, add the transaction to the blockchain ([0032] of Kennedy, Methods and systems discussed herein enable the processing server 102 to provide additional validation of electronic payment transactions via the use of a private, trusted blockchain, as well as additional validation of blockchain transactions via the use of transaction messages electronically transmitted in a trusted payment network. The processing server 102 may therefore provide for enhanced validation of both electronic payment transactions and blockchain transactions, resulting in higher security for both types of transactions and decreased fraud, while protecting and maintaining a high level of consumer privacy; [0040], The processing server 102 may also include an updating module 218. …..the updating module 218 may execute a query to update the blockchain 206 by adding one a data record 208 corresponding to a new blockchain transaction for which blockchain data is received (e.g., in a transaction message received by the receiving device 202); see also [0042].)

The combination does not explicitly disclose, but DASSENNO teaches:
determine that the first third-party institution is a trusted institution ([0062], an evaluation value signal is received from a source entity, such as the evaluation signal 302 from client/server 120A in FIG. 3A. At 404, a trusted source data blockchain, such as trusted source blockchain 140 in FIG. 1, trusted source blockchain 200 in FIG. 2A or trusted source blockchain 250 in FIG. 2B, is searched to determine whether there is an entry identifying the source entity as a trusted source.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kennedy/ Kleinman /NAGLA with the teaching of DASSENNO as they relate to a system/method of managing blockchain transaction.  

With respect to claim 14 & 20
The combination of Kleinman, Kennedy, NAGLA and DASSENNO teaches the limitation of claim 13 & 16 respectively.  NAGLA further teaches: add a missing transaction to the blockchain in response to a determination that the web of trust is incomplete ([0109], The update history of that information can then be viewed, if it is not shown already in the initial view. In the case of a conflict between information (e.g. insurance company and collision centre both updating information about the same accident but the information does not match), notifications may be sent to both parties. The notifications can highlight discrepancies, …….. Once the conflict is resolved, a new block may be written to the blockchain for the vehicle record with information for the resolution. The resolution may be a correction of previously entered information on another block as well. The interface unit 310 can generate a form with standardized data entry fields to allow for these automated conflict checks when entering new blocks to the vehicle record.)

Claim 15 is rejected under 35 U.S.C 103 as being obvious over Kennedy (US20170132626A1; hereinafter: “Kennedy”) in view of Kleinman (US10523443B1; hereinafter: Kleinman)  in view of 
With respect to claim 15
The combination of Kleinman, Kennedy and NAGLA teaches the limitation of claim 11.  The combination does not explicitly disclose, but Shakeri teaches: the first verification comprises a unique digital signature of the first third-party institution (see Summary, The first entity verifying trustworthiness of the second entity by way of endorsing the second digital entity written to the second data block. The endorsing may comprise digitally signing the second digital identity with a private key of the first digital entity.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kennedy/ Kleinman /NAGLA with the teaching of Shakeri as they relate to a system/method of managing blockchain transaction.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to improve security by including a signature of the first third-party institution.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIN Y CHOI whose telephone number is (571)272-1094 or yin.choi@uspto.gov.  The examiner can normally be reached on M-F 7:30 - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 




/YIN CHOI/           Examiner, Art Unit 3685                                                                                                                                                           	2/27/2021

/JAMES D NIGH/             Senior Examiner, Art Unit 3685